Title: To Thomas Jefferson from Framery, 29 April 1788
From: Framery, Mr.
To: Jefferson, Thomas


          Copenhagen, 29 Apr. 1788. Encloses a packet which came from M. Dechezaulx, French consul at Bergen, for John Paul Jones. Jones departed from Copenhagen on 15 Apr. for Elsinore and left that place on 18 Apr. by land for St. Petersburg. Before his departure Jones asked that the packet from Dechezaulx be sent to TJ. Framery has advanced for postage “6 Rixdalers, 4. marcs, 12 Schelings (30.₶ 10s. de notre monnoie),” which he asks TJ to pay to Frin & Cie., bankers in Paris. Takes this opportunity to offer his services to TJ.
        